 

Exhibit 10.1

 



PLEDGE AND ESCROW AGREEMENT

by and among

GSV CAPITAL CORP., as Pledgor,



U.S. Bank national association, as Trustee,

and

U.S. Bank national association, as Securities Intermediary and Escrow Agent

Dated as of September 17, 2013

 

 

 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of September 17,
2013, is by and among GSV Capital Corp. (the “Company”), as pledgor, U.S. Bank
National Association, as trustee under the Indenture referred to below (in such
capacity, the “Trustee”), and U.S. Bank National Association, as securities
intermediary and escrow agent (in such capacities, the “Escrow Agent”). The
Company and the Trustee are sometimes referred to herein, collectively, as the
“Interested Parties.”

 

RECITALS

 

The Company and the Trustee have entered into an Indenture, dated as of
September 17, 2013 (the “Indenture”), between the Company and the Trustee
pursuant to which the Company will issue up to $69,000,000 of its 5.25%
Convertible Senior Notes due 2018 (the “Notes”), and may from time to time
thereafter issue additional Notes pursuant to Section 2.10 of the Indenture.

 

The Company desires to establish an escrow account with the Escrow Agent into
which certain sums as fully described in Section 2(a) below will be,
simultaneously with the original issuance of the Notes (or simultaneously with
the issuance of any additional Notes pursuant to Section 2.10 of the Indenture),
deposited by the Company to be held and distributed in accordance with the terms
and conditions set forth herein, and the Escrow Agent is willing to establish
such an account and to accept such funds in accordance with the terms
hereinafter set forth.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Establishment of Escrow Account. The Escrow Agent shall establish on
the date hereof and maintain in the Trustee’s name a “securities account”
(within the meaning of Article 8 of the Uniform Commercial Code of the State of
New York as in effect from time to time (the “New York UCC”)) (the “Escrow
Account”) to which there shall be immediately credited and held amounts received
by the Escrow Agent from the Company in accordance with Section 4 hereof. The
funds credited to the Escrow Account shall be applied and disbursed only as
provided herein. The Escrow Agent shall segregate the funds credited to the
Escrow Account from its other funds held as an agent or in trust. The Escrow
Agent shall treat all property held by it in the Escrow Account (including any
cash) as “financial assets” (as defined in Section 8-l02(a)(9) of the New York
UCC) in accordance with Section 8-501 (or successor section) of the New York
UCC.

 

Section 2. Deposit To The Escrow Account; Investments.

 

(a) Deposit To The Escrow Account

 

 

 



(i) Simultaneously with the original issuance of the Notes, the Company shall
deliver to the Escrow Agent for deposit in the Escrow Account an amount equal to
$10,867,500 (the “Initial Escrow Funds”).

 

(ii) If any additional Notes are issued at any time, pursuant to Section 2.10 of
the Indenture, the Company shall, simultaneously with such issuance of Notes,
deliver to the Escrow Agent for deposit in the Escrow Account an additional
amount of cash sufficient to cause the Excess Escrow Amount (determined after
giving effect to such issuance) for each Scheduled Interest Payment Date to be
at least equal to $0 (together with the Initial Escrow Funds and any funds
deposited pursuant to Section 5(d), the “Escrow Funds”).

 

(iii) All amounts to be deposited with the Escrow Agent shall be transferred by
wire transfer of immediately available funds to the following account:

 

U.S. Bank, Boston, MA

ABA No.: 091000022

Account No.: 173103321092

Account Name: US Bank CT Muni

Ref: GSV Escrow (or conversely for the Trust - GSV Bond Fund)

Attention: Karen Beard

 

(b) Promptly following the deposit of any funds into the Escrow Account, if the
Escrow Agent shall have received specific written investment instruction from
the Company (as set forth below), the Escrow Agent shall invest such funds in
the name of the Trustee in Government Securities as instructed by the Company.
The Escrow Agent shall use commercially reasonable efforts to invest the Escrow
Funds on deposit, but in any event will invest such Escrow Funds no later than
the following Business Day (as such term is defined in the Indenture) after
receipt thereof. For purposes of this Agreement, “Government Securities” shall
mean (i) noncallable direct obligations of, or noncallable obligations the
payment of principal of and interest on which are unconditionally guaranteed by,
the United States of America; and (ii) holdings in any mutual fund or similar
investment vehicle that holds only cash and securities of the types set forth in
(i) above with a maturity not greater than 12 months. Promptly following the
deposit of any funds into the Escrow Account, the Company shall provide written
instructions to the Escrow Agent as to the specific Government Securities in
which funds are to be invested and until such instructions are given by the
Company, the Escrow Agent shall not invest such funds; provided that at all
times, with respect to each Scheduled Interest Payment Date, (x) the sum of
(1) the aggregate amount payable at maturity of all Government Securities of the
type set forth in clause (i) of the definition thereof that mature on or before
such Scheduled Interest Payment Date, (2) the face amount of cash held in the
Escrow Account and (3) 97% of the net asset value of Government Securities set
forth in clause (ii) of the definition thereof less (y) the aggregate amount of
Scheduled Interest Payments payable on all outstanding Notes on or before such
Scheduled Interest Payment Date (such difference of clause (x) minus clause (y),
with respect to each Scheduled Interest Payment Date, the “Excess Escrow
Amount”) shall not be less than $0.00. All such amounts shall remain so invested
until the close of business on the Business Day prior to any withdrawal by the
Escrow Agent pursuant to Section 5 hereof. The Escrow Agent shall have no
liability for any investment losses on such investments made at the instruction
of the Company, including without limitation any market loss on any investment
liquidated prior to maturity in order to make a payment required hereunder. All
Government Securities and other financial assets (except cash) from time to time
credited to the Escrow Account shall be registered in the name of the Escrow
Agent, endorsed to the Escrow Agent or in blank or credited to another
securities account maintained in the name of the Escrow Agent, in each case in
the Escrow Agent’s capacity as securities intermediary, and in no event shall
any such financial assets be registered in the name of the Company, payable to
the order of the Company or specially endorsed to the Company unless further
endorsed to the Escrow Agent or in blank. Each of the Interested Parties
acknowledge and agree that the Escrow Agent is providing no investment advice
and is not responsible for any of the investment decisions made by the
Interested Parties. In order for the Company to instruct the Escrow Agent to
invest the Escrow Funds in a mutual fund or similar investment vehicle in
accordance herewith, the Company shall deliver to the Escrow Agent an
authorization letter substantially in the form attached hereto as Schedule 1. In
order for the Company to instruct the Escrow Agent to make any investment with
Escrow Funds through the Money Center at U.S. Bank, the Company shall deliver to
the Escrow Agent an authorization letter substantially in the form attached
hereto as Schedule 2.

 

2

 



Section 3. Tax Matters

 

(a) The Interested Parties agree that, unless otherwise specified in this
Agreement, any investment income earned (or proceeds received), prior to the
disbursement of the Escrow Funds on deposit, during a calendar year period from
the investment of such Escrow Funds, shall be treated as the income of the
Company and shall be reported on an annual basis by the Escrow Agent on the
appropriate Form 1099 (or Form 1042-S), as required pursuant to the Internal
Revenue Code (“Code”) and the regulations thereunder. Upon execution of this
Agreement, the Company shall provide the Escrow Agent with a fully executed IRS
Form W-9.

 

(b) If the Escrow Agent is required under the Code and regulations to withhold
tax on any investment income earned (or proceeds received) from the Escrow Funds
on deposit prior to the release of the Escrow Funds, such withholdings will be
taken from the Escrow Funds and deposited with the IRS in the manner prescribed.

 

The Interested Parties agree that the Escrow Agent shall report the distribution
of the Escrow Funds on Form 1099-B to the Interested Party (or other party (or
parties)) to whom the applicable Escrow Funds is distributed, if so required
under Code Section 6045 and the regulations thereunder.

 

Section 4. Security Interest.

 

(a) Pledge and Assignment. As security for the Secured Obligations (as defined
below), the Company hereby irrevocably pledges, assigns and grants to the
Trustee, for the equal and ratable benefit of the Holders of the Notes, a first
priority continuing security interest in, and control of, all of the Company’s
right, title and interest in and to all of the following whether now owned or
existing or hereafter acquired or created (collectively, the “Collateral”):

 

(i) the Escrow Account, all security entitlements from time to time carried in
the Escrow Account, all funds from time to time held in the Escrow Account,
including, without limitation, the Escrow Funds and all certificates and
instruments, if any, from time to time, representing or evidencing the Escrow
Account or the Escrow Funds and all other financial assets from time to time
credited to the Escrow Account, and any security entitlements in respect
thereof;

 

3

 



(ii) all investments of funds in the Escrow Account, all of which shall
constitute Government Securities, all certificates and instruments, if any, from
time to time representing or evidencing any such Government Securities and all
security entitlements to such Government Securities;

 

(iii) all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments evidencing Government Securities from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent, for or on
behalf of the Company, in substitution for or in addition to any or all of the
then existing Collateral;

 

(iv) all interest, dividends, cash, instruments, securities and other properties
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral; and

 

(v) all proceeds of the foregoing.

 

The Trustee hereby appoints the Escrow Agent to act as the Trustee’s agent, on
behalf of the Holders of the Notes, for purposes of perfecting the foregoing
pledge, assignment and security interest in the Collateral, and the Escrow Agent
hereby accepts such appointment. For so long as the foregoing pledge, assignment
and security interest remains in effect, the Escrow Agent hereby waives any
right of set off or banker’s lien that it, in its individual capacity or in its
capacity as an agent for Persons other than the Trustee and the Holders of the
Notes, may have with respect to any or all of the Collateral.

 

(b) Secured Obligations. This Agreement secures the due and punctual payment and
performance of all obligations of the Company, whether now or hereafter
existing, under the Notes, the Indenture and this Agreement, including, without
limitation, principal of, and interest, if any, accrued on, the Notes (including
any interest accrued after the commencement of a bankruptcy, reorganization or
similar proceeding involving the Company at the rate specified in the Indenture
to the extent permitted by applicable law) and any Interest Make-Whole Payment
(collectively, the “Secured Obligations”).

 

(c) Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing all or any portion of the Collateral shall be held by
the Escrow Agent on behalf of the Trustee pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
reasonably satisfactory to the Trustee, and all in form and substance sufficient
to convey a valid security interest in such Collateral to the Trustee. All
securities in uncertificated or book-entry form and all security entitlements,
if any, in each case representing or evidencing the Collateral shall be
registered in the name of the Escrow Agent (or any of its nominees), by
book-entry or as otherwise appropriate so as to properly identify the interest
of the Escrow Agent in its capacity as securities intermediary therein and
credited to the Escrow Account. In addition, upon written direction to the
Escrow Agent, the Trustee shall have the right, at any time following the
occurrence of an Event of Default, to transfer to or to register in the name of
the Trustee or any of its nominees any or all Collateral. Except as otherwise
provided herein, all Collateral shall be deposited and held in the Escrow
Account. The Escrow Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing all or any portion of the
Collateral for certificates or instruments of smaller or larger denominations in
the same aggregate amount.

 

4

 



(d) Maintaining the Escrow Account. So long as this Agreement is in full force
and effect:

 

(i) subject to the other terms and conditions of this Agreement, all Collateral
held by the Escrow Agent pursuant to this Agreement shall be held in the Escrow
Account, which shall be subject to the exclusive dominion and control of the
Trustee for the equal and ratable benefit of the Holders of the Notes;

 

(ii) the Escrow Account and all Collateral from time to time held therein or
credited thereto shall remain segregated from all other funds or other property
otherwise held by the Trustee or the Escrow Agent, as applicable;

 

(iii) all amounts (including, without limitation, any Escrow Funds or interest
on or other proceeds of the Escrow Funds or any Government Securities held in
the Escrow Account) shall remain on deposit in the Escrow Account until
withdrawn in accordance with this Agreement; and

 

(iv) the Escrow Agent shall take all steps necessary to ensure that the Escrow
Agent, in its capacity as securities intermediary for the benefit of the Trustee
and the equal and ratable benefit of the Holders of the Notes, is the holder or
entitlement holder of all Government Securities and other uncertificated
securities on the books of the applicable Federal Reserve Bank or other
applicable securities intermediary.

 

(e) Further Assurances. Prior to, contemporaneously herewith, and at any time
and from time to time hereafter, the Company shall, at the Company’s expense,
execute and deliver to the Trustee or its designee such other instruments and
documents, and take all further action as the Trustee deems reasonably necessary
or advisable or may reasonably request to confirm or perfect the security
interest of the Trustee granted or purported to be granted hereby or to enable
the Trustee to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, and the Company shall take all necessary action to
preserve and protect the security interest created hereby as a first priority,
perfected lien and encumbrance upon the Collateral.

 

Section 5. Distributions from Escrow Account. Funds (or Government Securities
that are scheduled to mature or that can be liquidated on or before the date of
the applicable Scheduled Interest Payment) on deposit in the Escrow Account
shall be withdrawn by the Escrow Agent and transferred only in accordance with
this Section 5:

 

(a) Default.

 

(i) For so long as a Default has occurred and is continuing under the Indenture,
no amounts shall be disbursed from the Escrow Account, except as provided in
Section 5(a)(ii) below.

 

(ii) If (A) any Event of Default has occurred and is continuing under Section
6.01(a), (c) or (d) of the Indenture or (B) any other Event of Default has
occurred and is continuing that results in the acceleration of the payment of
principal of, and accrued and unpaid interest on, the Notes pursuant to the
terms of the Indenture:

 

5

 



(1) The Trustee may, without notice to the Company except as required by
applicable law and at any time or from time to time, direct the Escrow Agent in
writing to liquidate all Collateral or any portion thereof and transfer all
proceeds thereof to the Trustee to apply such funds in accordance with Section
6.05 of the Indenture.

 

(2) The Trustee (and/or the Escrow Agent at the written direction of the Trustee
and on its behalf) may also, in addition to the other rights and remedies
provided for herein, exercise in respect of the Collateral all the rights and
remedies of a secured party upon default under the New York UCC, and may also,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sales, at any of the
Trustee’s or the Escrow Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Trustee may deem commercially
reasonable. The Company agrees that the Government Securities constitute
collateral of the type customarily sold on a recognized market. The Trustee
(and/or the Escrow Agent at the written direction of the Trustee and on its
behalf) may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(3) Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee or the Escrow Agent in respect of any sale or
liquidation of, collection from, or other realization upon all or any part of
the Collateral may, in the discretion of the Trustee, be held by the Trustee or
the Escrow Agent (at the written direction of the Trustee and on its behalf) as
collateral for, and then or at any time thereafter be applied (after payment of
any costs and expenses incurred in connection with any sale, liquidation or
disposition of or realization upon the Collateral and the payment of any amounts
payable to the Trustee or the Escrow Agent and their respective counsel) in
whole or in part by the Trustee for the equal and ratable benefit of the Holders
of the Notes against all or any part of the Secured Obligations in such order as
described in Section 6.05 of the Indenture.

 

(b) Scheduled Interest Payments. Pursuant to the Notes and Sections 2.03 and
4.01 of the Indenture, the Company is obligated to make payments of interest on
the Notes on each of March 15, 2014, September 15, 2014, March 15, 2015,
September 15, 2015, March 15, 2016 and September 15, 2016 (each such payment, a
“Scheduled Interest Payment”, and each such date, a “Scheduled Interest Payment
Date”). The Scheduled Interest Payments due on the Notes may be made, at the
election of the Company, from (1) amounts held in the Escrow Account in
accordance with the procedures set forth in Section 5(b)(i) below, or (2) other
sources of funds available to the Company, as contemplated in Section 5(b)(ii)
below, or from any combination of (1) and (2) above; provided, however, that
nothing herein shall be construed as limiting the Company’s obligation to make
all interest payments due on the Notes at the times and in the amounts required
by the Notes, which obligation shall be absolute and unconditional.

 

6

 



(i) Payment of Interest. If the Company elects to cause a Scheduled Interest
Payment to be made using funds held in the Escrow Account, then, not later than
five (5) Business Days prior to the date of the applicable Scheduled Interest
Payment, the Company shall direct the Escrow Agent in writing to transfer from
the Escrow Account to the Paying Agent funds (or Government Securities that are
scheduled to mature or that can be liquidated on or before the date of the
applicable Scheduled Interest Payment) necessary to provide for payment in full
(or, if the Company intends to make a portion of such interest payment with
funds or Government Securities in the Escrow Account and the remainder of such
interest payment with funds other than those in the Escrow Account, such
portion) of the next Scheduled Interest Payment on the Notes. At or prior to
11:00 a.m., New York City time, on the day that is no later than one (1)
Business Day following receipt of such notice, the Escrow Agent shall transfer
such funds (or such Government Securities, as applicable) to the Paying Agent as
set forth in Section 5(e)(ii) hereof, and shall notify the Company in writing
that it has made such transfer to the Paying Agent. If the Company does not
intend to utilize the funds (or Government Securities) in the Escrow Account to
make any such Scheduled Interest Payment in full, or does not direct the Escrow
Agent in writing to make any such Scheduled Interest Payment, then the Company
shall make the Scheduled Interest Payment from Company Funds (as defined in
Section 5(b)(ii) below).

 

(ii) Release of Funds to the Company Due to Direct Payment of Interest by the
Company. If the Company makes any Scheduled Interest Payment or a portion of any
Scheduled Interest Payment from a source of funds other than the Escrow Account
(“Company Funds”), the Company may, after payment in full of such Scheduled
Interest Payment and upon at least five (5) Business Days’ prior notice, direct
the Escrow Agent in writing, so long as no Default has occurred and is
continuing, to release to the Company (or at the written direction of the
Company, to release to a designated third party) an amount of funds or
Government Securities from the Escrow Account in accordance with Section 5(d),
as long as following such release the Excess Escrow Amount would be at least
$0.00 for all Scheduled Interest Payment Dates. Upon receipt of such notice, the
Escrow Agent shall pay over or transfer to the Company the requested amount.

 

(c) Early Conversion Make Whole Amount.

 

(i) Upon written notice and direction from the Trustee that any Notes have been
submitted for conversion pursuant to the terms of the Indenture prior to
September 15, 2016, unless such Notes are converted in connection with a
Make-Whole Adjustment Event to which Section 14.03 of the Indenture applies, the
Escrow Agent shall liquidate a portion of the Collateral equal to the Allocable
Collateral multiplied by the number of Notes in principal amount of $1,000
submitted for conversion as calculated by the Company, rounded down to the
nearest whole multiple of the minimum denomination of the relevant Government
Securities; provided that if any Notes are converted between the close of
business on a Record Date but prior to the next Interest Payment Date, any
portion of the applicable Allocable Collateral relating to the pro rata amount
of interest payable on such Interest Payment Date and maturing on such Interest
Payment Date shall not be liquidated and instead shall be released in accordance
with Section 5(b)(i) or 5(b)(ii) above, as the case may be. For purposes hereof,
“Allocable Collateral” means the percentage of the Collateral applicable to
$1,000 principal amount of Notes, which shall be determined by the Company, as
of any date, by dividing $1,000 by the aggregate original principal amount of
Notes outstanding as of such date expressed as a percentage.

 

7

 



(ii) Upon such written notice and direction from the Trustee, the Escrow Agent
shall release the proceeds of the liquidation of the Collateral described in
Section 5(c)(i) above to the Trustee to the extent necessary to pay to the
converting Holders as the Interest Make-Whole Payment.

 

(d) Excess Escrow Funds; Additional Deposits. If, at any time, the Excess Escrow
Amount is greater than $0.00 for all Scheduled Interest Payment Dates, the
Company may, upon at least five (5) Business Days’ prior written notice
(accompanied by an Officers’ Certificate containing a calculation of such excess
amounts), direct the Escrow Agent in writing, so long as no Default has occurred
and is continuing, to release to the Company (or at the written direction of the
Company, to release to a designated third party) an amount of funds or
Government Securities from the Escrow Account, as long as, following such
release, the Excess Escrow Amount would be at least equal to $0.00 for all
Scheduled Interest Payment Dates. Upon receipt of such notice and such Officers’
Certificate, the Escrow Agent shall pay over or transfer to the Company (or its
designated third party, as the case may be) the requested amount or Government
Securities. If, at any time, the Excess Escrow Amount with respect to any
Scheduled Interest Payment Date is negative, the Company shall, as promptly as
practicable (and, in any event, within five (5) Business Days), deposit
additional funds into the Escrow Account in an amount sufficient to cause the
Excess Escrow Amount to be at least equal to $0.00 for all Scheduled Interest
Payment Dates, and such funds shall thereafter be considered “Escrow Funds” for
all purposes hereunder.

 

(e) Wire Transfer.

 

(i) All funds distributed from the Escrow Account to the Company shall be
transferred by wire transfer of immediately available funds to the following
account:

 

U.S. Bank, N.A.
Minneapolis, MN
ABA # 091000022
DDA #104790617989
Acct Name: GSV Capital
Ref:  GSV Capital “Name of Equity/Assignment”

 

(ii) All funds (or Government Securities that are scheduled to mature or that
can be liquidated on or before the date of the applicable Scheduled Interest
Payment) distributed from the Escrow Account to the Trustee for payment on the
Notes shall be transferred by an account-to-account transfer of immediately
available funds to the following account:

 

U.S. Bank, Boston, MA

ABA No.: 091000022

Account No.: 173103321092

Account Name: US Bank CT Muni

Ref: GSV Escrow (or conversely for the Trust - GSV Bond Fund)

Attention: Karen Beard

 

8

 



(f) Written Instructions; Certificates. The Company shall, upon request by the
Escrow Agent, execute and deliver to the Escrow Agent such additional written
instructions and certificates hereunder as may be reasonably required by the
Escrow Agent to give effect to this Section 5.

 

Section 6. Termination of Security Interest. Upon (i) payment in full of all
Scheduled Interest Payments and (ii) receipt by the Escrow Agent of an Officers’
Certificate certifying that no Default has occurred and is continuing, the
security interest evidenced by this Agreement in any Collateral remaining in the
Escrow Account shall automatically terminate and be of no further force and
effect. Furthermore, upon the release of any Collateral from the Escrow Account
in accordance with the terms of this Agreement, whether upon release of such
Collateral to Holders of Notes as payment of interest on the Notes, to the
Company pursuant to Sections 5(b)(ii), 5(c) or 5(d) or otherwise, the security
interest evidenced by this Agreement in such Collateral so released shall
automatically terminate and be of no further force and effect. The Trustee and
the Escrow Agent shall, upon request by the Company, execute and deliver to the
Company such additional written instructions and certificates hereunder as may
be reasonably required by the Company to give effect to this Section 6.

 

Section 7. Attorneys-in-Fact. The Company hereby irrevocably appoints each of
the Trustee and the Escrow Agent as the Company’s attorney-in-fact, coupled with
an interest, with full authority in the place and stead of the Company and in
the name of the Company or otherwise, from time to time in the Trustee’s or the
Escrow Agent’s discretion to take any action and to execute any instrument that
the Trustee or the Escrow Agent may deem necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to the Company representing any
interest payment, dividend or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same, and the expenses of
the Trustee and the Escrow Agent (and their respective counsel) incurred in
connection therewith shall be payable by the Company.

 

Section 8. Trustee or Escrow Agent May Perform. Without limiting the authority
granted under Section 7 hereof, if the Company fails to perform any agreement
contained herein, the Trustee or the Escrow Agent may, but shall not be
obligated to, itself perform, or cause performance of, such agreement, and the
expenses of the Trustee or the Escrow Agent (and their respective counsel)
incurred in connection therewith shall be payable by the Company and shall be
secured by the Collateral.

 

Section 9. Representations, Warranties and Agreements.

 

(a) The Company represents and warrants that:

 

(i) The execution, delivery and performance by the Company of this Agreement are
within its corporate power, have been duly authorized by all necessary corporate
action of the Company, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of any judgment, injunction, order
or of any material agreement or other material instrument binding upon the
Company or of the certificate of incorporation or by-laws of the Company or
result in the creation or imposition of any Lien on any assets of the Company
other than the Lien contemplated hereby.

 

9

 



(ii) The Company is (A) duly organized, validly existing and in good standing
under the laws of the State of Maryland, (B) has full corporate power and
authority to enter into this Agreement and (C) has the right to pledge and grant
a security interest in the Collateral as provided by this Agreement.

 

(iii) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity.

 

(iv) Upon the execution and delivery of this Agreement by the parties hereto and
the delivery to the Escrow Agent of the Collateral, the pledge of the Collateral
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations for
the benefit of the Trustee, the Escrow Agent and the Holders of the Notes,
enforceable as such against all creditors of the Company and any persons
purporting to purchase any of the Collateral from each of them.

 

(v) No consent of any person and no consent, authorization, approval, or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required either (A) for the pledge by the Company of the
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Company or (B) for the exercise by the
Trustee or the Escrow Agent of the remedies in respect of the Collateral
pursuant to this Agreement.

 

(vi) No litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the best knowledge of the Company,
threatened by or against the Company or against any of its properties or
revenues with respect to this Agreement or any of the transactions contemplated
hereby.

 

(vii) The pledge of the Collateral pursuant to this Agreement is not prohibited
by any applicable law or governmental regulation, release, interpretation or
opinion of the Board of Governors of the Federal Reserve System or other
regulatory agency (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System).

 

(viii) All information set forth herein relating to the Collateral is accurate
and complete in all material respects.

 

(b) The Company covenants and agrees that:

 

1. it will not (and will not purport to) (A) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral nor (B) create or permit to exist any Lien
upon or with respect to any of the Collateral (except for the liens and security
interests granted under this Agreement) and at all times will have the right to
pledge the Collateral, free and clear of any Lien or adverse claims (except for
the liens and security interests granted under this Agreement);

 

10

 



2. it will not (A) enter into any agreement or understanding (other than the
Indenture) that restricts or inhibits or purports to restrict or inhibit the
Trustee’s or the Escrow Agent’s rights or remedies hereunder, including, without
limitation, their right to sell or otherwise dispose of the Collateral or (B)
fail to pay or discharge any tax, assessment or levy of any nature with respect
to the Collateral not later than three Business Days prior to the date of any
proposed sale under any judgment, writ or warrant of attachment with respect to
the Collateral; and

 

3. it will not change its jurisdiction of incorporation without 30 days’ prior
written notice to the Trustee.

 

(c) The Escrow Agent represents, warrants and agrees that it is a “securities
intermediary” within the meaning of Section 8-102(a)(14) of the New York UCC and
is acting in such capacity with respect to the Escrow Account.

 

(d) The parties hereto agree that the Trustee is the sole “entitlement holder”
(as such term is defined in Section 8-102(a)(7) of the New York UCC) of the
Escrow Account and in no event shall the Company be deemed to be the entitlement
holder in respect thereof.

 

(e) For purposes of this Section, “Lien” means, with respect to any asset, any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset.

 

Section 10. Fees and Expenses of Escrow Agent.

 

(a) The Company agrees to pay the Escrow Agent its agreed-upon compensation for
its services as Escrow Agent hereunder promptly upon request therefor, and to
reimburse the Escrow Agent for all reasonable and documented expenses of or
disbursements incurred by the Escrow Agent in the performance of its duties
hereunder, including the reasonable fees, expenses and disbursements of legal
counsel to the Escrow Agent.

 

(b) The Escrow Agent shall have a lien upon any financial assets (including
cash) credited to the Escrow Account that have been released to the Company, or
as to which the Company is entitled to request, pursuant to Section 5(b)(ii) or
Section 5(d), solely for any costs, expenses and fees that may arise hereunder
and may retain that portion of such assets in the Escrow Account equal to such
unpaid amounts, until all such costs, expenses and fees have been paid; provided
that unless a Default shall have occurred and be continuing, such lien shall
attach only to the extent of accrued but unpaid costs, expenses and fees.

 

Section 11. Rights, Duties and Immunities of Escrow Agent. Acceptance by the
Escrow Agent of its duties under this Agreement is subject to the following
terms and conditions, which all parties to this Agreement hereby agree shall
govern and control the rights, duties and immunities of the Escrow Agent:

 

(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set out in this Agreement. The Escrow Agent shall not be required
to inquire as to the performance or observation of any obligation, term or
condition under any agreement or arrangement between the Company and the
Trustee. The Escrow Agent (in such role) is not a party to, and is not bound by,
any agreement or other document out of which this Agreement may arise. The
Escrow Agent (in such role) shall be under no liability to any party hereto by
reason of any failure on the part of any party hereto (other than the Escrow
Agent) or any maker, guarantor, endorser or other signatory of any document or
any other person to perform such person’s obligations under any such document.
The Escrow Agent shall not be bound by any waiver, modification, termination or
rescission of this Agreement or any of the terms hereof, unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall give
its prior written consent thereto. This Agreement shall not be deemed to create
a fiduciary relationship between the parties hereto under state or federal law.

 

11

 



(b) The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder, or for the
value or collectibility of any note, check or other instrument, if any, so
delivered, or for any representations made or obligations assumed by any party
other than the Escrow Agent. Nothing herein contained shall be deemed to
obligate the Escrow Agent to deliver any cash, instruments, documents or any
other property referred to herein, unless the same shall have first been
received by the Escrow Agent pursuant to this Agreement. The Escrow Agent shall
not be obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification.

 

(c) The Company shall reimburse and indemnify the Escrow Agent (and its
directors, officers and agents) for, and hold it (and such directors, officers
and agents) harmless against, any loss, liability, damage, cost or expense
incurred by the Escrow Agent arising out of or in connection with this Agreement
or with the administration of its duties hereunder, including but not limited to
(i) reasonable attorneys’ fees and other costs and expenses of defending or
preparing to defend against any claim of liability and (ii) with respect to any
taxes, assessments, additions for late payment, interest, penalties and other
governmental charges that may be assessed or asserted against the Escrow Agent
(and its directors, officers and agents) in connection with, on account of, or
relating to the Escrow Funds, the management established hereby, and any payment
or distribution of or from the Escrow Funds, unless and except to the extent any
such loss, liability, damage, cost and expense shall have resulted from the
Escrow Agent’s gross negligence, bad faith, or willful misconduct.

 

(d) The Escrow Agent shall be fully protected in acting on and relying upon any
written notice, direction, request, waiver, consent, receipt or other paper or
document which the Escrow Agent in good faith believes to have been signed and
presented by the Company.

 

(e) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it or for any mistake in act or law, or for
anything which it may do or refrain from doing in connection herewith, except
its own gross negligence, bad faith or willful misconduct.

 

(f) The Escrow Agent may consult counsel satisfactory to it, including in-house
counsel, and the opinion or advice of such counsel in any instance shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
opinion or advice of such counsel.

 

(g) The Escrow Agent shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other subescrow agent employed by the Escrow Agent than any such
book-entry depository, securities intermediary or other subescrow agent has to
the Escrow Agent, except to the extent that such action or omission of any
book-entry depository, securities intermediary or other subescrow agent was
caused by the Escrow Agent’s own gross negligence, bad faith or willful
misconduct.

 

12

 



(h) The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or such
affiliate is acting as a subagent of the Escrow Agent or for any third person or
dealing as principal for its own account.

 

(i) The Escrow Agent shall not be required or obligated to distribute any Escrow
Funds (or take other action that may be called for hereunder to be taken by the
Escrow Agent) sooner than two (2) Business Days, or such shorter time period as
may be specified in this Agreement, after (i) it has received the applicable
documents required under this Agreement in good form, or (ii) passage of the
applicable time period (or both, as applicable under the terms of this
Agreement), as the case may be.

 

(j) Unless and except to the extent otherwise expressly set forth herein, all
deposits and payments hereunder, or pursuant to the terms hereof shall be in
U.S. dollars.

 

(k) The parties hereto agree that if the Escrow Agent is notified by the
Trustee, the Company or the Holders of the Notes of any dispute with respect to
the payment, ownership or right of possession of the Escrow Account, the Escrow
Agent is authorized and directed to retain in its possession, without liability
to anyone, except for its bad faith, willful misconduct or gross negligence, all
or any part of the Escrow Account until such dispute shall have been settled
either by mutual agreement by the parties concerned or by the final order,
decree or judgment of a court or other tribunal of competent jurisdiction in the
United States of America, and, in the case of a mutual agreement, a notice
executed by the parties to the dispute or their authorized representatives shall
have been delivered to the Escrow Agent setting forth the resolution of the
dispute. The Escrow Agent shall be under no duty whatsoever to institute, defend
or partake in such proceedings. Unless such dispute shall have been settled by
mutual agreement of the parties, the Escrow Agent shall be entitled to receive
(from and at the expense of the claiming party) an opinion of counsel to the
effect that any order, judgment or decree is final and not subject to appeal.
The Escrow Agent shall have the option, after thirty (30) calendar days’ notice
to the Interested Parties of its intention to do so, to file an action in
interpleader requiring the Interested Parties hereto to answer and litigate any
claims and rights among themselves. The costs and expense (including reasonable
attorneys’ fees and expenses) incurred by the Escrow Agent in connection with
such proceeding shall be joint and several obligations of the Interested
Parties.

 

(l) The agreements set forth in this Section 11 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.

 

Section 12. Resignation.

 

(a) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
thirty (30) days’ prior written notice of resignation to the Interested Parties.
Within thirty (30) days after receiving the foregoing notice of resignation from
the Escrow Agent, the Interested Parties will issue to the Escrow Agent a
written instruction authorizing redelivery of the Escrow Funds to a bank or
trust company that it appoints as successor to the Escrow Agent hereunder. If a
successor escrow agent has not accepted such appointment by the end of such
thirty (30) day period, the Escrow Agent may either (i) safe keep the Escrow
Funds until a successor escrow agent is appointed, without any obligation to
invest the same or continue to perform under this Agreement or (ii) apply to a
court of competent jurisdiction for appointment of a successor escrow agent.

 

13

 



(b) Upon receipt of notice of the identity of the successor escrow agent, the
Escrow Agent shall either deliver the Escrow Funds then held hereunder to the
successor escrow agent, less the Escrow Agent’s fees, costs and expenses, or
hold such Escrow Funds (or any portion thereof) pending distribution, until all
such fees, costs and expenses are paid to it.

 

(c) Upon delivery of all property held in, or credited to, the Escrow Account
(the “Escrow Property”) to the successor escrow agent, the Escrow Agent shall
have no further duties, responsibilities or obligations hereunder.

 

Section 13. Miscellaneous.

 

(a) Waiver. No waiver of any provision of this Agreement nor consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be in writing and signed by each of the non-breaching parties and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) Severability. If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

 

(c) Binding Effect. This Agreement shall inure to and be binding upon the
parties and their respective successors and permitted assigns; provided,
however, that the Company may not assign its rights or obligations hereunder
without the express prior written consent of the Trustee.

 

(d) Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the internal laws of the State of New York,
including without limitation the New York UCC, without giving effect to the
conflicts of law principles of such State other than Section 5-1401 of the
General Obligations Law or any successor thereto. The Escrow Agent’s
jurisdiction, in its role as securities intermediary, for purposes of Section
8-110 of the New York UCC shall be the State of New York.

 

(e) Entire Agreement. This Agreement, the Purchase Agreement, dated September
11, 2013, between the Company and Citigroup Global Markets Inc. as
representative of the initial purchasers party thereto, the Notes and the
Indenture contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments with respect thereto, whether oral or written; provided,
however, that this Agreement is executed and accepted by the Trustee and the
Escrow Agent subject to all terms and conditions of its acceptance of the trust
under the Indenture, as fully as if said terms and conditions were set forth at
length herein.

 

14

 



(f) Amendments. This Agreement may be amended only by a writing signed by duly
authorized representatives of all parties. The Trustee and the Escrow Agent may
execute an amendment to this Agreement only if the requisite consent of each of
the Holders of the Notes required by Article 10 of the Indenture has been
obtained, unless no such consent is required by such Section 10.01 of the
Indenture. Upon the written request of the Company, and upon the filing with the
Trustee and the Escrow Agent of the consent of the Holders as required by
Article 10 of the Indenture (if applicable) and delivery of a customary
officers’ certificate or opinion of counsel reasonably requested by the Trustee
or the Escrow Agent in connection therewith, the Trustee and the Escrow Agent
shall join with the Company in the execution of any such amendment, unless such
amendment affects the Trustee’s or the Escrow Agent’s own rights, duties or
immunities hereunder, in which case the Trustee or the Escrow Agent, as the case
may be, may, but shall not be obligated to, enter into such amendment.

 

(g) Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement to
any party hereto shall be delivered in writing by hand delivery or overnight
delivery, or shall be delivered by facsimile with machine confirmation of full
delivery not more than 24 hours following such facsimile notice. A notice given
in accordance with the preceding sentence shall be deemed to have been duly
given upon the sending thereof Notices should be addressed as follows:

 

To the Company:

 

John J. Mahon

Sutherland

700 Sixth Street, NW, Suite 700

Washington, D.C. 20001-3980

Telephone Number: 202-383-0515

Facsimile Number: 202-637-3593

 

To the Trustee or the Escrow Agent:

 

U.S. Bank National Association

1 Federal Street, 3rd Floor

Boston, MA 02110

Attention:   Karen Beard

Facsimile number: (617) 603-6667



or at such other address or facsimile number as the specified entity most
recently may have designated in writing in accordance with this paragraph to the
other parties.

 

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or in PDF form shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(i) Interpretation. The headings of the sections contained in this Agreement are
solely for convenience or reference and shall not affect the meaning or
interpretation of this Agreement.

 

15

 



(j) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

(k) Interested Party Information. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.

 

(l) Authorized Representatives. Each individual designated as an authorized
representative (each, an “Authorized Representative”) of the Company is
authorized to give and receive notices, requests and instructions and to deliver
certificates and documents in connection with this Agreement on behalf of the
Company, and the name, telephone number and specimen signature for each such
Authorized Representative, initially authorized hereunder, is set forth on
Exhibit A. From time to time, the Company may, by delivering to the other
parties hereto a revised copy of Exhibit A, or any resolution, incumbency
certificate or similar document setting forth the officers of the Company, which
officers shall be deemed to be Authorized Representatives of the Company for
purposes of this Agreement, change the Company’s Authorized Representatives (and
amend this Agreement to so provide), but until a new Exhibit A, resolution,
incumbency certificate or similar document with the information regarding the
successor Authorized Representatives is delivered to a party in accordance with
this Agreement, that party shall be entitled to rely conclusively on the Exhibit
A, resolution, incumbency certificate or similar document, as applicable, last
delivered hereunder.

 

(m) Termination. This Agreement shall terminate upon the distribution of all
Escrow Property from the Escrow Account established hereunder in accordance with
the terms of this Agreement, subject, however, to the survival of obligations
specifically contemplated in this Agreement to so survive.

 

[Signature pages follow]

 

16

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 

 

 

GSV CAPITAL CORP., as Pledgor By:  

Name:

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

Name:

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Securities Intermediary and Escrow Agent By:  

Name:

Title:

 



17

 

EXHIBIT A

 

INCUMBENCY CERTIFICATE OF THE COMPANY’S

AUTHORIZED SIGNERS

 

 



Name Telephone Number Signature       1)           2)           3)           4)
          5)    



 



18

 

SCHEDULE 1

 

AUTOMATIC MONEY MARKET INVESTMENTS

INVESTMENT AUTHORIZATION LETTER

 

Based upon client’s prior review of investment alternatives, in the absence of
specific written direction to the contrary, U.S. Bank National Association is
hereby directed to invest and reinvest proceeds and other available moneys in
the following fund as permitted by the operative documents.

 

 

 

 

SHARES OF THE ABOVE FUNDS ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED BY,
ANY BANK INCLUDING U.S. BANK NATIONAL ASSOCIATION OR ANY OF ITS AFFILIATES, NOR
ARE THEY INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE FEDERAL
RESERVE BOARD OR ANY OTHER AGENCY. AN INVESTMENT IN THE FUNDS INVOLVES
INVESTMENT RISK, INCLUDING POSSIBLE LOSS OF PRINCIPAL. U.S. BANK DOES NOT HAVE A
DUTY NOR WILL IT UNDERTAKE ANY DUTY TO PROVIDE INVESTMENT ADVICE TO YOU. FOR
INFORMATION ABOUT OTHER AVAILABLE SWEEP OPTIONS, CONTACT YOUR ACCOUNT MANAGER.
INVESTMENT ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM YOUR FINANCIAL ADVISOR.

Fee Basis:

Fund Level: U.S. Bank has entered and will, from time to time, enter into
agreements with mutual funds and/or mutual fund service providers whereby U.S.
Bank receives fees for providing shareholder service and administrative support
services to the fund, which may be paid as 12b-1 service fees, annual
compensation, or omnibus record keeping services. These service fees are
calculated as a percentage of your Account’s investment in the Fund(s), and may
be paid either by the Fund or by a Fund service provider (such as the Fund’s
advisor or distributor). Fees paid by the Fund are detailed in each Fund’s
prospectus, and may be designated as “Shareholder Services” or “12b-1” fees. For
the Fund listed above, the total current fee percentage eligible to be paid to
U.S. Bank by the Fund and/or a Fund’s service provider does not exceed 0.XX
basis points (.00XX). Payment of these fees does not result in any increase in
fees charged against the fund’s assets above the fee and expense levels
established for the fund and disclosed in the fund’s prospectus. Approval of
investment in the above mutual fund includes approval of these fees.

Account-level: Authorization is provided by the signature below to deduct a cash
management/administrative fee of up to XX basis points (.00XX) against the
average daily fund balance, netted from account moneys.

 

SHAREHOLDER COMMUNICATIONS ACT AUTHORIZATION

The Shareholder Communications Act of 1985 and its regulation require that banks
and trust companies make an effort to facilitate communication between
registrants of U.S. securities and the parties who have the authority to vote or
direct the voting of those securities regarding proxy dissemination and other
corporate communications. Unless you indicate your objection below, we will
provide the obligatory information to the registrant upon request. Your
objection will apply to all securities held for you in the account now and in
the future unless you notify us in writing.

 

______ I object to US Bank providing my name, address, and securities positions
to requesting issuers. (Initial, check, or place an X on the to indicate your
objection)

 

GSV CAPITAL CORP.     Company Name   Signature of Authorized Directing Party    
  Trust Account Number – includes existing and future sub-accounts unless
otherwise designated.   Title           Date

19

 

SCHEDULE 2

 

INVESTMENT DISCLOSURE AND AUTHORIZATION LETTER

U.S. Bancorp and U.S. Bank TRADE SERVICES

 

Proprietary and Non-Proprietary Products

 

U.S. Bancorp offers investment trading services to Corporate Trust customers
(“Accounts”) through its fixed income trading unit (U.S. Bank, NA) or an
affiliated broker dealer (collectively the “Money Center”). Such trades may
include: fixed income U.S. Government securities; U.S. Government Agency
securities; negotiable or non-negotiable certificates of deposit; unsecured
commercial paper; bank notes; medium term notes; municipal bonds; corporate
bonds; and variable rate demand notes where U.S. Bancorp, its affiliates or an
associated party is the issuer or product provider, e.g., U.S. Bank Notes and
U.S. Bancorp Medium Term Notes (collectively “Proprietary Assets”). Descriptions
of Proprietary Assets are set forth in Exhibit A attached hereto. Additional
specific information on assets available through the Money Center, including
credit ratings, may be obtained upon request to your Account Manager.

 

Corporate Trust Services Customers using the Money Center receive competitive
market pricing on directed asset transactions as follows:

 

Non-Proprietary Assets. Purchasers are charged a spread or “mark” which is the
difference between the Money Center’s purchase price for the asset and the sale
price to an Account. The mark on non-proprietary assets is typically less than
.50% of the securities’ par value, and in no case will it exceed 2% of the
securities’ par value, calculated on an annualized basis.

 

Proprietary Assets. US Bank receives a financial benefit from the sale of
Proprietary Assets. The yield for Proprietary Assets is set as a spread below
U.S. Bank’s wholesale funding cost, i.e., the cost of raising funds from other,
non-retail sources. Generally, the resulting financial benefit to U.S. Bank will
be equivalent to .25% to .75% of the product's par value calculated on an
annualized basis.

 

By signing this form and providing investment directions to U.S. Bank, you
acknowledge that you have reviewed investment alternatives and you approve asset
purchases using the Money Center, including purchases of Proprietary Assets, and
U.S. Bank’s or an affiliate’s receipt of compensation (as described above)
resulting from such directed trades. Unless specifically waived by written
agreement, you will receive written confirmation notices of all Money Center
Account trades from U.S. Bank. You will be provided prior written notice of any
changes in the Money Center pricing structure described above. As a directing
Account party you control the initiation and terms of investments selected for
your Account. At any time, you may direct that the purchase of an asset be
executed through an independent broker. Further, you may revoke this Investment
Disclosure and Authorization Letter at any time upon written notice to U.S.
Bank.

 

If you desire to engage U.S. Bank to provide trading services to your Account,
including the purchase of Proprietary Assets for your Account, and you approve
of U.S. Bank’s or its affiliates’ compensation in connection with such
transactions, all as described herein, please sign below and return this Letter.
Authorization will continue to be required directing U.S. Bank to buy or sell
securities as required by the Account’s governing documents. In the absence of
specific written direction to the contrary regarding any future directed
investments for your Account, U.S. Bank will utilize the Money Center for
placing and executing directed investments for your Account.

 

 

 

20

 



 

 

ACKNOWLEDGED AND APPROVED:

GSV CAPITAL CORP.  

 

 

Company Name   Signature of Authorized Directing Party    

 

Title

 

Trust Account Number – includes existing and future sub-accounts unless
otherwise designated.   Date

 

21

 

 

